Citation Nr: 0904527	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-14 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for depression, to 
include as secondary to service-connected disability.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

6.  Entitlement to an initial compensable rating for 
hemorrhoids from May 9, 2005 to April 7, 2008, and 
entitlement to an initial compensable rating for hemorrhoids 
from July 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1978, 
and (unverified) from December 2003 to May 2005.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  
Specifically, a November 2005 rating decision, in pertinent 
part, granted entitlement to service connection for bilateral 
hearing loss and hemorrhoids, and a February 2006 rating 
decision, in pertinent part, denied entitlement to service 
connection for PTSD, hepatitis C, depression, and arthritis.

The Veteran testified at a Travel Board hearing at the RO 
before the undersigned Acting Veterans Law Judge (VLJ) in 
November 2008.

The issues of entitlement to service connection for hepatitis 
C and depression are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  Arthritis was not shown in service, nor to a compensable 
degree within a year of discharge from service, and the 
competent clinical evidence fails to establish a nexus or 
link between arthritis (other than the right shoulder) and 
the Veteran's active service.

3.  Throughout the rating period on appeal, the Veteran has 
had bilateral hearing loss manifested by no worse than level 
I hearing acuity in the right ear and level I hearing acuity 
in the left ear.

4.  The competent medical evidence demonstrates that the 
Veteran has no more than mild to moderate internal or 
external hemorrhoids; for no period from May 9, 2005 to April 
7, 2008, or from July 1, 2008, is a greater level of 
hemorrhoid disability shown.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2008).

2.  Arthritis (other than that pertaining to the right 
shoulder) was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

3.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.85, 
Diagnostic Code 6100, 4.86 (2008).

4.  The criteria for an initial compensable rating for 
hemorrhoids for the period from May 9, 2005 to April 7, 2008 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7336 (2008).

5.  The criteria for a compensable rating for hemorrhoids 
from July 1, 2008 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. § 
3.159(b)(1).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the November 2005 rating decision granted service 
connection for bilateral hearing loss and hemorrhoids, such 
claims are now substantiated.   As such, the filing of a 
notice of disagreement as to the initial ratings assigned 
does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(3) (effective May 
30, 2008) per 73 Fed. Reg. 23353 to 23356 (April 30, 2008).  
Rather, the Veteran's appeal as to the initial rating 
assignments triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the Veteran of what is necessary to obtain the maximum 
benefits allowed by the evidence and the law.

An April 2006 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
and a May 2008 VCAA letter set forth the relevant diagnostic 
codes (DC) for consideration in rating the Veteran's hearing 
loss and hemorrhoids disabilities, and the Veteran was 
informed of what was needed to obtain a schedular rating 
above the disability evaluations that the RO had assigned.

As for the issue of entitlement to service connection for 
PTSD and arthritis, by correspondence dated in December 2005, 
the Veteran was informed of the evidence and information 
necessary to substantiate those claims, the information 
required of him to enable VA to obtain evidence in support of 
the claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence.  While not every element of VCAA notice 
was given prior to the initial AOJ adjudication of the 
service connection claims, the Board notes that a VCAA timing 
defect can be cured by the issuance of fully compliant 
notification followed by a re-adjudication of the claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
the Board finds that the defect with respect to the timing of 
the VCAA notice was harmless error.  Although some elements 
of VCAA notice were first provided to the appellant after the 
initial adjudication, subsequent notice complied fully with 
the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b) and Dingess/Hartman.  Moreover, the claim was 
readjudicated after such fully compliant notice was given, 
and a Supplemental Statement of the Case was provided in 
September 2008.  The Board finds that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and that not withstanding 
Pelegrini, deciding this appeal is not prejudicial to him.

In August 2007 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA treatment records, and the Veteran 
has undergone VA examinations that addressed the medical 
matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A note in the 
file indicates that the Veteran failed to appear for a 
September 2007 VA (QTC) audiological examination.  The notice 
of the September 2007 examination was sent to the Veteran's 
address, and there is no indication that it was returned as 
undeliverable.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claims.

Service Connection claims

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be presumed for certain chronic diseases which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).
I.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and an 
inservice stressor.  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

The Veteran asserts that he has PTSD as a result of serving 
as a squad leader with a combat engineer battalion in Iraq in 
2004-2005.  The Veteran asserts that his unit was subjected 
to mortar fire and that one of his soldiers was wounded by 
enemy fire.

Service treatment records from both periods of service are 
absent for any complaints or diagnoses of psychiatric 
problems or mental health counseling.

Following examination of the Veteran and review of his 
pertinent medical history and records, a November 2005 VA 
psychiatrist specifically noted that the Veteran failed to 
meet the criteria for PTSD.  While an October 2005 VA record 
noted that the Veteran had a positive PTSD "screen," a 
review of the claims file reveals, despite multiple 
evaluations, that a diagnosis of PTSD is not of record.  As 
the competent evidence fails to include a current diagnosis 
of PTSD, service connection for this claimed disability must 
be denied.  Absent evidence of a current disability, an award 
of service connection is not appropriate.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).


II.  Arthritis

A review of service treatment records from both periods of 
service reveal no findings of arthritis.

Other than the right shoulder (for which the Veteran has 
already been granted service connection), the file contains 
no findings, despite undergoing multiple evaluations, of a 
diagnosis of arthritis.  Further, no health care professional 
has suggested that the Veteran has arthritis related to his 
military service.  

The Board notes that the Veteran indicated at his November 
2008 Board hearing (Hearing transcript, page 24) that he had 
tested positive for rheumatoid arthritis.  The Board notes, 
however, that no such finding is associated with the claims 
file, and no health care professional has indicated that such 
a diagnosis has been rendered.

In short, the competent evidence fails to include a current 
diagnosis of arthritis (other than the right shoulder), and 
service connection for this claimed disability must be 
denied.  Absent evidence of a current disability, an award of 
service connection is not appropriate.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

Conclusion to service connection claims

To the extent that the Veteran may be claiming these 
conditions as a result of combat, the Board notes that the 
provisions of 38 U.S.C.A. § 1154 do not obviate the 
requirement that a Veteran must submit medical evidence of a 
current disability.  Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  That is, even assuming combat status, the Veteran 
must provide satisfactory evidence of a current disability, 
and he has not done so in this case.

While the Board does not doubt the sincerity of the Veteran's 
belief regarding the service connection issues, and the 
Veteran's statements and Board hearing testimony in this 
regard have been reviewed, the Veteran is not competent to 
offer evidence which requires medical knowledge, such as 
rendering a medical diagnosis or providing a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a favorable determination.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial ratings claims 

Disability evaluations are determined by comparing a 
Veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to these claims.


I.  Hearing loss

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  To evaluate an 
individual's level of disability, Table VI is used to assign 
a Roman numeral designation for hearing impairment based on a 
combination of the percent of speech discrimination and the 
pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment for 
each ear.  38 C.F.R. § 4.85(e).

If the puretone threshold at each of the specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  
38 C.F.R. § 4.86(b).

As noted in the VCAA discussion above, the veteran failed to 
report to a VA (QTC) audiological examination scheduled in 
September 2007.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2008).

Because this is a Fenderson-type case, the claim must be 
rated based on the evidence of record.  Cf. Turk v. Peake, 21 
Vet. App. 565 (2008).

The November 2005 rating decision granted service connection 
for bilateral hearing loss and assigned a noncompensable 
rating, effective May 9, 2005.

In September 2005 the Veteran underwent a VA (QTC) 
audiological examination.  Pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
25
50
LEFT
15
20
70
80

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz was 26 decibels in the right ear and 46 decibels 
in the left ear.  Speech recognition ability, using the 
Maryland CNC test, was 96 percent in the right ear and 92 
percent in the left ear.  The audiological findings 
correspond to a level I hearing in the right ear and level I 
hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under 
Table VII, a designation of level I hearing in the right ear 
and level I hearing in the left ear yields a noncompensable 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration has also been given to section 4.86 for 
exceptional patterns of hearing impairment, but this section 
is not applicable to the September 2005 examination findings.  
Pure tone threshold levels were neither 55 dB or higher at 
each of the four frequencies, i.e., at 1000, 2000, 3000 and 
4000 hertz, nor were they 30 dB or less at 1,000 hertz and 70 
dB or more at 2000 hertz.  38 C.F.R. § 4.86(a) & (b).

At the November 2008 Board hearing, the Veteran indicated 
(Hearing transcript, page 26) that he had difficulties 
distinguishing sounds in a crowded room, and also indicated 
that he sometimes could not hear his wife speaking to him, 
even when the children could hear her.  The Board in no way 
discounts the difficulties that the Veteran experiences as a 
result of his hearing loss, and the Veteran's November 2008 
Board hearing testimony and statements have been noted and 
reviewed.  However, the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designation assigned after 
audiometry results are obtained.  Hence, the Board has no 
discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  In other words, the Board is bound by law to apply 
VA's rating schedule based on the Veteran's audiometry 
results. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In sum, an initial compensable rating for bilateral hearing 
loss is not warranted at any time during the appeal.

II.  Hemorrhoids

A November 2005 rating decision granted service connection 
for hemorrhoids and assigned a noncompensable rating, 
effective May 9, 2005.  By rating decision in April 2008, a 
temporary total rating for the Veteran's hemorrhoids was 
assigned, effective April 8, 2008, based on surgical 
treatment necessitating convalescence.  The April 2008 rating 
decision also continued the noncompensable rating for 
hemorrhoids, effective July 1, 2008.  Accordingly, the period 
from April 8, 2008 to June 30, 2008 is not for consideration.

Internal or external hemorrhoids warrant a noncompensable 
rating if symptoms are mild or moderate.  A 10 percent rating 
is warranted if hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating is warranted if 
there is persistent bleeding with secondary anemia or 
fissures.  Diagnostic Code 7336.

At a September 2005 VA examination, the Veteran reported that 
he had frequently recurring hemorrhoids that he treated with 
flax seed oil.  Examination revealed that hemorrhoids were 
present, with no evidence of bleeding or thrombosis; while 
descried as not reducible, the examiner noted that there was 
"no evidence of frequent recurrence, without excessive 
redundant tissue."  

A January 2006 VA treatment record noted no hemorrhoids or 
bleeding.  A March 2006 VA treatment record noted no external 
or internal hemorrhoids, and a March 2006 colonoscopy 
revealed an impression of colonic diverticula without any 
evidence of bleeding or inflammation and moderately enlarged 
and inflamed hemorrhoids.  A July 2006 VA treatment record 
noted an assessment of hemorrhoids with no active bleeding.

A January 2008 VA medical record noted no external 
hemorrhoids.  A March 2008 VA medical record noted moderate 
internal hemorrhoids with some prolapse on straining.  The 
impression was internal hemorrhoids with hemorrhage.

At his November 2008 Board hearing, the Veteran indicated 
that he had not had bleeding hemorrhoids since his April 2008 
surgery (Hearing transcript, page 34).  He also indicated 
that he changed his undergarments once a day due to his 
hemorrhoids.

In looking at the evidence dated prior to April 1, 2008, and 
subsequent to July 1, 2008, the Board can find no evidence of 
hemorrhoids characterized or found to be large or thrombotic 
that were irreducible.  While a September 2006 VA record 
noted that they were not reducible, they were not 
characterized as large, and the examiner specifically noted 
that there was no excessive redundant tissue.  As such, there 
are no physical findings that meet or approximate a 
disability picture of hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  Thus the criteria for a 
rating of 10 percent are not met or approximated.  In the 
same manner, the rating criteria for 20 percent are not met 
or approximated because there is no indication of persistent 
bleeding with secondary anemia or fissures.

The Board does not doubt that the Veteran experiences 
discomfort with respect to his service-connected disability.  
However, such symptoms do not allow for an increased 
disability rating under the applicable diagnostic code.  Such 
symptomatology is contemplated in the noncompensable 
disability rating assigned for moderate hemorrhoids.

Conclusion to initial rating claims

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54- 56 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the Veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The Veteran's hearing loss and hemorrhoids have 
been evaluated under the applicable diagnostic code that has 
specifically contemplated the level of occupational 
impairment caused by those disabilities.  The Board has 
considered the Court's holding in Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  In that decision, the Court noted 
that, unlike the rating schedule for hearing loss, the 
extraschedular provisions did not rely exclusively on 
objective test results to determine whether referral for an 
extraschedular rating was warranted.  The Court held that in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.

Here, a review of the September 2005 audiological examination 
reflects that the examiner (audiologist) did provide an 
adequate description of the functional effects of the 
Veteran's hearing loss.  In this regard, the September 2005 
examiner noted the Veteran's complaints and did elicit 
information from him concerning the functional aspects of his 
disability.  The examiner also noted that the Veteran's 
hearing loss disability did not result in any lost time from 
work.  In short, the evidence does not reflect that hearing 
loss or hemorrhoids have caused marked interference with 
employment, or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for PTSD is denied.

Service connection for arthritis is denied.

An initial compensable rating for bilateral hearing loss is 
denied.

An initial compensable rating for hemorrhoids from May 9, 
2005 to April 7, 2008 is denied.

An initial compensable rating for hemorrhoids from July 1, 
2008 is denied.


REMAND

The Veteran asserts (November 2008 Board hearing transcript, 
pages 16-17) that he has hepatitis C as a result of aiding a 
wounded soldier while serving in Iraq; he also denies tattoos 
or a history of IV drug use (Id. at 21).  Records associated 
with the claims file indicate that the Veteran was diagnosed 
with hepatitis C in October 2005.  Additionally, the 
Veteran's March 1995 periodic examination reflects a 
"history of hepatitis- ? poss[ibly] type A," and his July 
2002 examination report notes hepatitis A was diagnosed in 
1983.  As for entitlement to service connection for 
depression, the Veteran essentially asserts that he has such 
disability as result of his service or as a result of 
service-connected disability (or hepatitis C).  The Board 
notes that the Veteran was diagnosed with depression by VA in 
October 2005.

Based on the foregoing, the Board finds that medical opinions 
should be obtained which addresses the medical matters 
presented by this appeal.  
38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 
79 (2006).
Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Arrange for a medical professional 
to review the veteran's VA claims folder 
and provide an opinion, based on the 
veteran's medical history, as to whether 
(1) it is as likely as not that the 
veteran's current hepatitis C is related 
to his military service; and (2) whether 
the veteran's current depression is 
related to his service-connected acid 
reflux, right shoulder bursitis, 
fractured left elbow, tinnitus, 
hypertension, bilateral hearing loss 
and/or hemorrhoids.  If the reviewing 
physician determines that specialist 
consultation(s), physical examination 
and/or diagnostic testing [to include 
laboratory testing, liver function 
tests, serum albumin, complete blood 
count and coagulation tests for the 
hepatitis C claim] is deemed necessary, 
such should be completed.   

2.  After undertaking any additional 
development deemed by it to be 
appropriate, readjudicate the issues of 
entitlement to service connection for 
hepatitis C and depression, to include as 
secondary to service-connected 
disability.  If the claims remain denied, 
a supplemental statement of the case 
should be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


